Case: 14-14177   Date Filed: 04/19/2016     Page: 1 of 3


                                                           [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-14177
                     ________________________

               D.C. Docket No. 5:13-cr-00026-RS-EMT-3



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

FRANK ALFRED BAKER,
DONALD TERRY DUBOSE,
a.k.a. Terry Dubose,
ELWOOD LADON WEST,
a.k.a. Woody West,
                                               Defendants- Appellants.

                     ________________________

              Appeals from the United States District Court
                  for the Northern District of Florida
                     ________________________

                            (April 19, 2016)
                Case: 14-14177       Date Filed: 04/19/2016       Page: 2 of 3


Before WILSON, MARTIN, and HIGGINBOTHAM, ∗ Circuit Judges.

PER CURIAM:

       Frank Alfred Baker, Donald Terry Dubose, and Elwood Ladon West

(collectively, Appellants) appeal their convictions and sentences for wire fraud,

making false statements to the Federal Deposit Insurance Corporation (FDIC), and

making a false claim against the United States. Baker and Dubose also appeal their

convictions for conspiracy to commit those offenses. Appellants were officers

and/or shareholders of Coastal Community Investments (Coastal), a bank holding

company that owned Coastal Community Bank and Bayside Savings Bank. The

government alleged that they defrauded the FDIC by falsely representing Coastal’s

eligibility to participate in the FDIC’s Temporary Liquidity Guarantee Program,

which guaranteed unsecured loans taken out by bank holding companies if certain

conditions were met. Appellants raise the following issues on appeal:

       1. Whether the evidence was sufficient to support their convictions.
       2. Whether the district court erred by giving the jury a deliberate ignorance
          instruction.
       3. Whether the district court erred in entering a restitution award to the
          FDIC.

       4. Whether the district court erred in applying an 18-level enhancement to
          Appellants’ sentences pursuant to § 2B1.1(b)(1)(J) of the United States
          Sentencing Guidelines.


        *Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit,
sitting by designation.
                                               2
               Case: 14-14177     Date Filed: 04/19/2016    Page: 3 of 3


      5. Whether the district court abused its discretion by admitting evidence
         against Dubose under Rule 404(b) of the Federal Rules of Evidence.

      6. Whether the district court abused its discretion by denying Appellants’
         motions for mistrial and new trial based on the jury’s exposure to
         comments about a news report.
      After thorough consideration of the briefs and record, and with the benefit of

oral argument, we find no reversible error as to any of the issues presented on

appeal by Dubose and West. However, our review of the record leads us to

conclude that the evidence was insufficient to support a guilty verdict against

Baker as to Count 9 of the indictment, which held him accountable for a debt

certification by West. This certification took place eight days before Baker was

first contacted regarding the loan. There is no evidence Baker knew this

certification occurred, much less that he knew it was false. Accordingly, even

when viewed in the light most favorable to the government, the evidence presented

at trial as to Baker’s guilt for this offense “does not meet the requisite standard of

proof beyond a reasonable doubt.” See United States v. Charles, 313 F.3d 1278,

1283–84 (11th Cir. 2002) (per curiam).

      Therefore, Dubose’s and West’s convictions and sentences are affirmed.

With regard to Baker, we vacate the conviction for Count 9 only, and remand to

the district court for proceedings consistent with this opinion.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.



                                           3